Citation Nr: 0001736	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  94-42 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for a stomach disorder, 
claimed as an ulcerated stomach and as gastritis.

3.  Entitlement to a compensable evaluation for hepatitis.

4.  Entitlement to an evaluation in excess of 10 percent for 
residuals of a fractured left radius styloid.

5.  Entitlement to a compensable evaluation for pleurisy 
prior to September 25, 1996, and a rating in excess of 10 
percent currently. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1940 to September 
1945 and from October 12 to October 23, 1950.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating actions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran's various claims of entitlement.

The Board notes that the veteran's claim was first before the 
Board in August 1996.  At that time, it was remanded for 
further development.  Specifically, the RO was directed to 
obtain additional medical records identified by the veteran 
and to afford the veteran VA general medical and pulmonary 
examinations.  Review of the record indicates that the RO 
complied with the Board's directives, to the extent possible, 
as required by law.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Here, the RO obtained those additional medical 
records identified by the veteran that were available.  The 
RO also afforded the veteran the requisite VA examinations 
(conducted in October 1997 and in December 1998).

The Board also notes that it has consolidated the issues of 
entitlement to service connection for an ulcerated stomach 
and for gastritis, although separately addressed by the RO.  
As such, the issue before the Board for consideration is as 
framed on the title page of this decision.

As to evaluation of the veteran's pleurisy, the RO, in a May 
1999 rating decision, increased the veteran's disability 
rating to 10 percent, effective from September 25, 1996, in 
response to changes in the applicable rating schedule.  Given 
that the RO did not assign a compensable evaluation effective 
from the veteran's original date of claim for increase (March 
29, 1990), the Board finds evaluation of the veteran's 
pleurisy to be as framed on the title page of this decision. 


FINDINGS OF FACT

1.  Competent medical evidence of a nexus, or link, between 
the veteran's claimed residuals of a head injury and his 
service has not been presented.

2.  Competent medical evidence of a nexus, or link, between 
the veteran's claimed stomach disorder and his service has 
not been presented.

3.  The veteran's hepatitis is asymptomatic.

4.  The veteran's residuals of a fractured left radius 
styloid are manifested by complaints of left wrist stiffness 
when the weather gets cold and decreased strength in the left 
wrist, with pain.  Clinically, the veteran was found to have 
well-preserved range of motion in the left wrist, with 
degenerative changes of the distal ulnar joint and the radial 
carpal joint.

5.  The veteran's pleurisy is manifested by complaints of 
pain in the right chest area upon taking a deep breath or 
coughing and when the weather is damp and cold.  Clinically, 
it has been noted that the veteran's chronic obstructive 
pulmonary disease is related to his long history of smoking 
and to asbestos exposure.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a head injury is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for a 
stomach disorder, claimed as an ulcerated stomach and as 
gastritis, is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The schedular criteria for a compensable evaluation for 
hepatitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 4.114, Diagnostic Code 
7345 (1999).

4.  The schedular criteria for an evaluation in excess of 10 
percent for residuals of a fractured left radius styloid have 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, §§ 4.1, 4.7, 4.71a, Diagnostic Codes 5003, 5010, 5215 
(1999).

5.  The schedular criteria for a 10 percent evaluation for 
pleurisy, prior to Sept 25, 1996, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.97, Diagnostic Code 6810 (prior to October 7, 1996).

6.  The schedular criteria for a current evaluation in excess 
of 10 percent for pleurisy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.7, 
4.97, Diagnostic Code 6810 (prior to October 7, 1996).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law, Regulations, and Criteria

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

With respect to the veteran's appeal as to entitlement to 
increased evaluations, disability ratings are based, as far 
as practicable, upon the average impairment of earning 
capacity attributable to specific injuries.  38 U.S.C.A. 
§ 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

The veteran's hepatitis is addressed by the schedular 
criteria applicable to the digestive system.  See 38 C.F.R. 
Part 4, § 4.114.  Specifically, Diagnostic Code 7345 
(Hepatitis, infectious) provides for a noncompensable 
evaluation where hepatitis is healed and nonsymptomatic.  
38 C.F.R.  Part 4, § 4.114, Diagnostic Code 7345.  A 10 
percent evaluation, the next higher available, is warranted 
where there is evidence of demonstrable liver damage, with 
mild gastrointestinal disturbance.  Id.  A 30 percent 
evaluation is warranted where there is evidence of minimal 
liver damage with associated fatigue, anxiety, and 
gastrointestinal disturbance of lesser degree and frequency, 
but necessitating dietary restriction or other therapeutic 
measures.  Id.

The veteran's residuals of a fractured left radius styloid 
are addressed by the schedular criteria applicable to the 
musculoskeletal system.  See 38 C.F.R. Part 4, § 4.71a.  
Specifically, Diagnostic Code 5215 (Wrist, limitation of 
motion of) provides for a maximum 10 percent evaluation for 
either the major or minor side where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5215.

Given evidence of degenerative changes, Diagnostic Code 5010 
(Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5010.  In turn, Diagnostic Code 5003 
(Arthritis, degenerative) provides for rating on the basis of 
limitation of motion of the specific joint or joints 
involved.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  Id.  In the absence of 
limitation of motion, a 10 percent evaluation is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups.  Id.  A 20 
percent evaluation, the next higher available, is assigned 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations.  Id.

The veteran's pleurisy is addressed by the schedular criteria 
applicable to the respiratory system.  See 38 C.F.R. Part 4, 
§ 4.97.  The Board notes that by regulatory amendment 
effective October 7, 1996, changes were made to the schedular 
criteria for evaluating certain respiratory diseases.  See 61 
Fed. Reg. 46720 (September 5, 1996).  Controlling law 
provides that when a law or regulation changes during the 
pendency of an appeal, the criteria most favorable to the 
veteran apply, absent congressional intent to the contrary.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  In 
effect, the veteran should be evaluated under both sets of 
criteria, with the more advantageous one utilized.

Specifically, prior to October 7, 1996, Diagnostic Code 6810 
(Pleurisy, serofibrinous) provided for a maximum 10 percent 
evaluation, stating that chronic pleurisy, fibrous, following 
lobar pneumonia and other acute diseases of the lungs or 
pleural cavity, without empyema, was considered a 
nondisabling condition, except with diaphragmatic pleurisy, 
pain in the chest, obliteration of costophrenic angles, and 
tenting of diaphragm.  See 38 C.F.R. Part 4, § 4.97, 
Diagnostic Code 6810 (prior to October 7, 1996).

Currently, Diagnostic Code 6845 (Chronic pleural effusion or 
fibrosis) provides for a 10 percent evaluation where 
restrictive lung disease is manifested by FEV-1 of 71 to 80 
percent predicted, or by FEV-1/FVC of 71 to 80 percent, or by 
DLCO (SB) 66 to 80 percent predicted.  See 38 C.F.R. Part 4, 
§ 4.97, Diagnostic Code 6845 (1999).  A 30 percent 
evaluation, the next higher evaluation available, is 
warranted where restrictive lung disease is manifested by 
FEV-1 of 56 to 70 percent predicted, or by FEV-1/FVC of 56 to 
70 percent, or by DLCO (SB) 56 to 65 percent predicted.  Id.

II.  Factual Background

Service connection

With respect to entitlement to service connection for a 
stomach disorder, the veteran's service medical records 
indicate that the veteran was treated for gastro-enteritis in 
April 1943.  In July 1943, the veteran was treated for 
chronic gastritis, the type and cause of which was 
undetermined.  At that time, the veteran reported that he had 
had epigastric distress for the past two to three months, 
about 45 minutes after eating.  The veteran was admitted for 
a gastrointestinal work-up and was hospitalized for 
approximately two weeks before being discharged for duty.  
Fluoroscopic examination of the esophagus and stomach was 
normal.  It was noted upon discharge that the veteran was 
improved.  No further treatment for epigastric distress is 
documented in the veteran's service medical records, and upon 
separation examination (conducted in September 1945), no 
pertinent abnormalities were reported or clinically observed.  
A gastrointestinal series performed at that time showed a 
normal esophagus, stomach, and duodenum.  The veteran's 
recall to active duty physical (conducted in October 1950) is 
also negative for any pertinent abnormalities either reported 
or clinically noted.

As to entitlement to service connection for residuals of a 
head injury, the veteran's service medical records show that 
the veteran sustained an injury to his head in March 1943.  
At that time, he reported having been struck by a rack while 
hiking in the hills behind the hospital.  Physical 
examination revealed a contused swelling, with a stellate 
laceration over the occipital protuberance of the skull.  The 
edges of the laceration were in good approximation.  The 
veteran's hair was shaved from the involved area, and the 
area was cleaned and dressed.  The veteran returned for 
approximately a week, in order to have the dressings changed.  
No further injury to or treatment of the head is documented 
in the veteran's service medical records, although it was 
noted several times in medical history that the veteran had 
injured his head as a child.  Upon separation examination 
(conducted in September 1945), no pertinent abnormalities 
were reported or noted.  The veteran's recall to active duty 
physical (conducted in October 1950) is also negative for any 
pertinent abnormalities either reported or clinically noted.

A May 1952 VA examination is negative for the veteran's 
reports of in-service injury to his head (including the 
cervical spine) and of in-service gastritis (or other stomach 
disorder).  Physical examination revealed no abnormalities as 
to both the veteran's head (including cervical spine) and 
stomach, and no pertinent diagnoses concerning either 
residuals of a head injury or the veteran's stomach were 
recorded subsequent to examination.

An August 1959 VA examination reflects the veteran's reported 
history of having recurrent epigastric pain for the past 
several years, which started in service.  It was noted that 
the veteran's in-service x-rays were normal.  Physical 
examination revealed a tender epigastrium, and a 
gastrointestinal series done the month before showed a 
duodenal ulcer and spasm.  The recorded diagnosis was acute 
duodenal ulcer, moderately severe.  The examiner commented 
that it was questionable whether the veteran had had an ulcer 
in the past.  The veteran had had symptoms for several years, 
but there was very little if any scarring shown by x-ray.  
The veteran's head and cervical spine were not addressed.

The veteran's private medical records (dated from June 1984 
to July 1992) pertain primarily to the veteran's asbestosis 
and treatment for rectal and esophageal carcinomas.  Entries 
dated in January and February1991, however, reflect the 
veteran's reported medical history of having sustained head 
trauma on multiple occasions.  The veteran's service was not 
referenced as to any of these historical occasions.  
Clinically, it was noted that the veteran had diffuse 
degenerative changes throughout the cervical region, 
manifested by narrowing of the disc space and osteophyte 
formation from C3 to C11.  The remainder of these records is 
completely negative for any reported service medical history 
and for any clinical diagnosis or discussion relating the 
veteran's claimed residuals of a head injury (including the 
veteran's cervical spine) and his stomach disorder (whether 
gastritis or an ulcerated stomach) to his service and any 
events therein.

At his RO hearing (conducted in January 1991), the veteran 
testified that he had been hit in the head by a boulder while 
in service.  (Transcript (T.) at 4).  He had been on a search 
and rescue mission in the mountains and was caught in a 
landslide.  (T. at 3).  An operation was then performed on 
his neck.  (T. at 4).  The veteran stated that he had been 
told that this "lick" on his head had probably caused the 
ruptured disc in his neck.  (T. at 3).  The veteran also 
testified that he had been diagnosed with peptic ulcers and 
hospitalized while in service, in 1942.  (T. at 4).  He had 
also had several flare-ups while in service, for which he was 
not hospitalized.  Id.  When asked when he had been diagnosed 
with an ulcerated stomach, the veteran stated that it had 
been in either 1948 or the early 1950s.  (T. at 7).

The veteran's VA outpatient treatment records (dated from May 
1991 to August 1991) reflect a diagnosis of gastritis but are 
negative for any diagnoses (or reference) pertaining to 
residuals of a head injury.  These records are silent as to 
the veteran's service medical history and contain no clinical 
discussion relating the veteran's gastritis (or any other 
disorder) to his service and events therein.

An October 1997 VA orthopedic examination reflects the 
veteran's reports of having wrenched his neck while on a 
search and rescue mission in service.  He had been treated 
conservatively at that time, but in 1964, a cervical 
laminectomy had been performed, with partial relief of his 
symptoms.  The veteran was left with residual loss of motion 
in the cervical spine and pain on extreme motion.  Subsequent 
to physical examination, the recorded diagnosis was traumatic 
osteoarthritis of the cervical spine, moderately severe.  The 
examiner did not comment as to the etiology of the veteran's 
osteoarthritis of the cervical spine, including whether it 
was causally related to the veteran's service and events 
therein.

An October 1997 VA general medical examination also reflects 
the veteran's reports of having been hit in the head with a 
rock, in 1943, while on a mission to find a man missing in 
the mountains.  Currently, the veteran stated that his neck 
hurt him if he slept any other than a certain way.  His neck 
was stiff and hurt, especially when it was cold and wet.  He 
had daily occipital headaches.  With respect to his stomach, 
the veteran reported that he had to have upper intestinal 
tract dilations every three months, because of regurgitation 
and food hanging in his esophagus.  The veteran could not eat 
meat or bread, and his wife had to blenderize most of his 
food.  He also had reflux.  The pertinent diagnosis was 
postoperative resection of carcinoma of the esophagus.  The 
examiner did not comment on the veteran's reported service 
medical history and its relationship to any of the veteran's 
current disorders.

A December 1998 VA general medical examination incorporates 
the October 1997 VA examination notes almost identically but 
offers no comment as to the etiology of the veteran's 
osteoarthritis of the cervical spine or his stomach disorder, 
including any relationship to events noted in the veteran's 
service medical history.

A January 1999 VA medical opinion indicates that neither the 
veteran's residuals of a neck injury nor his ulcerative 
stomach is related to his service-connected pleurisy.

Increased evaluations

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
of the evidence of record pertaining to the history of the 
veteran's hepatitis, residuals of a fractured left radius 
styloid, and his pleurisy.  In light of the latest and most 
current development of the record, the Board is of the 
opinion that this case presents no evidentiary considerations 
which warrant an exposition of the more remote clinical 
evidence of record.  Here, the Board notes that the basic 
concept of the rating schedule is to compensate for present 
disability, not for past or potential future disability.  See 
38 U.S.C.A. § 1155; see also Francisco v. Brown, 7 Vet. App. 
55 (1994).  As such, the pertinent evidence of record 
consists of private medical records (dated from June 1984 to 
July 1992), the veteran's testimony at his RO hearing 
(conducted in January 1991), VA outpatient treatment records 
(dated from May 1991 to August 1991), two VA examinations 
(conducted in October 1997 and in December 1998), and a VA 
medical opinion (dated in January 1999).

The veteran's private medical records are negative for any 
complaints or treatment for hepatitis.  These records are 
also negative for any complaints and treatment concerning the 
veteran's residuals of a fractured left radius styloid.  The 
veteran was diagnosed with asbestosis in June 1984, and x-
rays taken between December 1991 and April 1992 (in 
connection with the veteran's esophageal carcinoma) revealed 
mild hyperinflation of the lungs that was suggestive of 
chronic obstructive pulmonary disease and posteromedial 
pleural thickening.  It was noted in March 1992 that there 
were minimal foci of chronic interstitial disease in the 
veteran's lungs.

At his RO hearing, the veteran testified that he had not had 
problems with his hepatitis.  (T. at 1).  With respect to his 
left wrist, the veteran stated that he just had weakness in 
his left hand.  Id.  As to his pleurisy, however, the veteran 
reported that he was under constant care for his lung 
condition.  Id.  The veteran testified that he had just been 
told by his doctor that his lungs had lost 40 percent of 
their capacity and that they were scarred up.  Id.  The 
veteran said that he had asked his doctor about his pleurisy, 
and the doctor responded that yes, the veteran had thickening 
of the pleural.  (T. at 2).  The veteran then clarified that 
he had no problems with hepatitis that the Hearing Officer 
needed to be made aware of, nor had he received any treatment 
for his wrist.  Id.  Basically, the veteran reported that a 
change in the weather caused arthritis-like symptoms in the 
wrist and that he had weakness in his wrist.  Id.

The veteran's VA outpatient treatment records are silent as 
to any complaints of and treatment for both hepatitis and the 
veteran's left wrist.  No treatment for pleurisy is 
documented, but it was noted that the veteran had chronic 
obstructive pulmonary disease.

The October 1997 VA orthopedic examination reflects the 
veteran's reports of having done quite well with his left 
wrist in the past, but over the past several years, the 
veteran noticed that his left wrist got stiff in winter and 
cold weather.  The veteran also noticed decreased strength in 
his left hand and pain in the wrist.  The veteran had no 
particular therapy for the left wrist.  The veteran's left 
wrist was not physically examined, but the recorded diagnosis 
was fracture of the styloid process of the left radius, with 
osteoarthritis.

The October 1997 VA general medical examination reflects the 
veteran's report of having no symptoms of hepatitis at that 
time.  It also reflects the veteran's report that both 
wrists, but especially the left, got stiff in cold weather.  
Historically, it was noted that the veteran had developed 
pleurisy in service and had to have the right side of his 
chest aspirated.  He had also had to have three interstitial 
nerve blocks done while in service.  Presently, in the 
wintertime whenever it was cold or damp, the veteran would 
get a pleuritic right-sided chest pain.  It was also noted 
historically that the veteran had smoked one pack of 
cigarettes a day for over 45 years, but he had quit smoking 
in 1990.  Physical examination found the veteran to have 
decreased breath sounds bilaterally.  There was some 
tenderness to palpation to the veteran's anterior right chest 
over the lower rib cage area.  There was also tenderness to 
both of the veteran's wrist areas.  A contemporaneous x-ray 
study of the chest showed minimal emphysema, with no evidence 
of acute inflammatory disease or pleural effusion.  There was 
also evidence of bilateral apical thickening.  Pulmonary 
function tests revealed a mild obstructive ventilatory 
defect, and total lung capacity was slightly reduced.  
Laboratory test results were positive for hepatitis A and B 
antibodies but were negative for surface antigens.  The 
pertinent diagnoses were residuals of fracture of left radius 
styloid; history of hepatitis in 1943, apparently no 
sequelae, currently no symptoms referable to hepatitis; and 
pleurisy, serofibrinous, the veteran has mild symptoms 
consisting of pain in the right side, pain is worse when the 
weather is cold an damp; the examiner believed that the 
veteran had, because of his long history of smoking and 
asbestos exposure, a component of chronic obstructive 
pulmonary disease, even though the veteran was not on any 
medication at the present time.

The December 1998 VA orthopedic examination reflects the 
veteran's service medical history as to the veteran's left 
wrist and notes that the veteran did well with his wrist and 
became a welder following discharge from service.  Later, the 
veteran began to develop intermittent symptoms with regard to 
his wrist.  The veteran complained of pain across the dorsum 
of the wrist , from the ulnar side to the radial side.  Most 
of the symptoms seemed to be related to the distal radial 
ulnar joint region.  Physical examination of the wrist 
revealed tenderness to palpation along the ulnar collateral 
ligament.  There was also some tenderness to palpation along 
the radial carpal joint radially.  The veteran did not have 
tenderness in the anatomic snuffbox.  Range of motion testing 
of the wrist was well-preserved, with 60 degrees of 
dorsiflexion, 60 degrees of ulnar flexion, 20 degrees of 
radial deviation, and 35 degrees of ulnar deviation.  The 
veteran had tenderness to manipulation of the distal radial 
ulnar joint and a negative Tinel's at the wrist.  There was 
an equivocal Tinel's at the elbow, with radiation of pain 
down to the ulnar aspect of the forearm and wrist.  A 
contemporaneous x-ray study of the left wrist showed 
degenerative change at the level of the radial carpal joint, 
although the distal ulna appeared intact.  There were also 
some degenerative symptoms suggested at the level of the 
distal ulnar joint.  The recorded impression was status post 
radial styloid fracture, left wrist, with moderate residual 
symptoms.

The December 1998 VA general medical examination incorporates 
the October 1997 VA examination notes almost identically.  
Current physical examination found that the veteran had 
scattered rhonchi on the right side posteriorly and 
laterally.  He also had rhonchi in the left posterior base, 
with no rales or wheezes.  The veteran's breath sounds were 
decreased on both sides.  The veteran had some tenderness to 
the anterior right chest over the right lower rib cage.  The 
veteran also had some mild tenderness in both wrist areas 
distally.  The examiner's assessment as to the veteran's 
serofibrinous pleurisy noted that the veteran had pain when 
he took a deep breath or coughed on the right side of the 
chest; the veteran also had pain when the weather changed, 
especially when it was cold and damp.  The October 1997 chest 
x-ray had shown no evidence of acute inflammatory disease or 
pleural effusion, although there was minimal emphysema.  The 
October 1997 pulmonary function tests revealed a mild 
obstructive ventilatory defect, and total lung capacity was 
slightly reduced.  A December 1998 chest x-ray found some 
fibrosis in both lungs and minimal pleural thickening in the 
right lower chest.  December 1998 pulmonary function tests 
showed an FVC of 91 percent, an FEV-1 of 76 percent, and an 
FEV-1/FVC of 77.74 percent.  The examiner did not comment as 
to the veteran's residuals of a fractured left radius, 
instead referencing the separate VA orthopedic examination, 
but a contemporaneous x-ray study of the left wrist showed 
some degenerative change.  As to the veteran's hepatitis, the 
examiner noted that the veteran did not seem to have any 
symptoms suggestive of hepatitis or any sequelae of 
hepatitis.  The examiner referenced the October 1997 
laboratory test results and stated that the results indicated 
that the veteran had past infections with both hepatitis A 
and B, but the veteran did not seem to have any significant 
problems related to hepatitis.

The January 1999 VA medical opinion reflected the examiner's 
medical opinion that the veteran's chronic obstructive 
pulmonary disease was not related to his pleurisy.  Rather, 
it was related to the veteran's cigarette smoking.  The 
examiner did believe that the veteran's current complaints of 
pain in the right side of the chest upon deep breath or upon 
coughing or when the weather was damp and cold were related 
to the veteran's pleurisy.

III.  Application and Analysis

Service connection

With respect to the veteran's claim of entitlement to service 
connection for residuals of a head injury and for a stomach 
disorder (claimed as an ulcerated stomach and as gastritis), 
the Board recognizes the veteran's contentions that he is so 
entitled.  However, the Board must adhere to established law 
and regulations in its determinations.  As such, the 
veteran's claim as to these two issues must be denied, as 
they are not well grounded.

Specifically, while the record contains competent medical 
evidence of current disabilities (degenerative changes of the 
cervical spine and gastritis) and evidence of in-service 
incurrence (the veteran's assertions and portions of his 
service medical records), the record does not contain 
competent medical evidence of a nexus, or link, between these 
documented events in service and the veteran's current 
disorders.  Such evidence is necessary for a well grounded 
claim of entitlement to service connection.  See Caluza v. 
Brown, supra.

In this respect, the Board notes that none of the post-
service medical evidence of record contains a clinical 
opinion or discussion causally relating the veteran's current 
traumatic osteoarthritis of the cervical spine and his 
gastritis to his service.  Rather, at most, the various VA 
examinations reflect the veteran's reported service medical 
history but are silent as to the etiology, onset, and 
causation of the veteran's degenerative changes in his 
cervical spine and his gastritis, except for reference to the 
treatment received by the veteran for his esophageal 
carcinoma.  Further, the veteran's private medical records 
and VA outpatient treatment records pertain primarily to his 
asbestosis and his rectal and esophageal carcinomas and do 
not reference the veteran's service and his service medical 
history.

In effect, the veteran has proffered only his assertions that 
his traumatic osteoarthritis of the cervical spine and his 
stomach disorder are related to events in service, 
particularly the head injury in 1943 and the one incident of 
treatment for epigastric distress also in 1943.  Nothing in 
the record indicates that the veteran possesses the medical 
expertise necessary to render such an opinion.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  Lay assertions as to 
causation and diagnosis are inadequate.  Id.  Where the 
determinative issue involves medical causation or diagnosis, 
competent medical evidence is required.  See Grottveit v. 
Brown, supra.  Here, though, the only evidence of record 
relating these current disorders to the veteran's service is 
the veteran's own lay assertions.

Therefore, absent competent medical evidence of a nexus, or 
link, between the veteran's claimed residuals of a head 
injury (osteoarthritis of the cervical spine) and a stomach 
disorder (claimed as an ulcerated stomach and as gastritis) 
and events in service, the veteran has not submitted a well-
grounded claim of entitlement to service connection for 
either.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the August 1996 
Board decision, as he was informed of the evidentiary 
requirements of a well grounded claim and told that medical 
evidence as to a relationship between the veteran's residuals 
of a head injury and his stomach disorder and his service was 
necessary.  Further, notwithstanding various statements made 
by the veteran as to corroborating testimony from a fellow 
servicewoman and additional medical records, the veteran has 
not provided any indication of the existence of additional 
evidence that would make this claim well grounded.  See Epps 
v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette v. Brown, 
8 Vet. App. 69 (1995).  Here, the veteran has never submitted 
such a corroborating statement, and all available identified 
medical records were obtained by the RO and incorporated into 
the claims file.  It was noted in the claims file that no 
response was ever received from Secure Storage Systems, as to 
the RO's request for medical records.  It was also noted that 
Dr. R. C. W. had replied that he no longer practiced medicine 
or had his medical records.

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim as to these two issues.  
38 U.S.C.A. § 5107(b) (West 1991).  

Increased evaluations

Upon review of the evidence of record and the applicable 
schedular criteria, the Board finds that a noncompensable 
evaluation is warranted as to the veteran's hepatitis, that a 
20 percent evaluation is warranted as to the veteran's 
residuals of a fractured left radius styloid, that a 10 
percent evaluation is warranted for the veteran's pleurisy 
prior to September 25, 1996, and that an evaluation in excess 
of 10 percent for the veteran's pleurisy from September 25, 
1996, is unwarranted in this instance.

With respect to evaluation of the veteran's hepatitis, as 
discussed above, Diagnostic Code 7345 provides for a 
noncompensable evaluation where hepatitis is healed and 
nonsymptomatic.  A 10 percent evaluation is warranted where 
there is evidence of demonstrable liver damage, with mild 
gastrointestinal disturbance, and a 30 percent evaluation is 
warranted where there is evidence of minimal liver damage 
with associated fatigue, anxiety, and gastrointestinal 
disturbance of lesser degree and frequency, but necessitating 
dietary restriction or other therapeutic measures.  In this 
instance, the pertinent evidence of record as to the 
veteran's current level of disability due to hepatitis is 
negative for any symptomatology or sequelae indicative of 
active hepatitis.  Laboratory test results were negative for 
surface antigens, and the veteran himself consistently 
reported not having had any problems with his hepatitis.  In 
effect, the record shows that the veteran's hepatitis is 
healed and nonsymptomatic.  As such, the veteran's disability 
picture more nearly approximates the schedular criteria 
required for a noncompensable evaluation than that required 
for a 10 percent evaluation.  See 38 C.F.R. § 4.7.  Given 
this absence of any symptomatology or sequelae suggestive of 
active hepatitis, the Board finds the evidence presented as 
to this issue not so evenly balanced as to require 
application of the doctrine of reasonable doubt.  See 
38 U.S.C.A. § 5107(b).

With respect to evaluation of the veteran's residuals of a 
fractured left radius styloid, as discussed above, Diagnostic 
Code 5215 provides for a maximum 10 percent evaluation for 
either the major or minor side where dorsiflexion is less 
than 15 degrees or where palmar flexion is limited in line 
with the forearm.  The veteran is currently rated at 10 
percent.  

However, the pertinent clinical evidence of record indicates 
that the veteran has degenerative changes in the left wrist.  
Given this evidence of arthritis, Diagnostic Code 5003 is for 
application in this instance.  As discussed above, Diagnostic 
Code 5003 provides for rating on the basis of limitation of 
motion of the specific joint or joints involved.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 10 percent 
evaluation is assigned where there is x-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, and a 20 percent evaluation is assigned where 
there is x-ray evidence of involvement of two or more major 
joints or two or more minor joint groups, with occasional 
incapacitating exacerbations.

Here, upon VA orthopedic examination in December 1998, the 
veteran's range of motion in the left wrist was found to be 
well-preserved.  The veteran had 60 degrees of dorsiflexion, 
60 degrees of ulnar flexion, 20 degrees of radial deviation, 
and 35 degrees of ulnar deviation.  Given this absence of 
limitation of motion, the Board must turn to the various x-
ray studies of record as to the veteran's left wrist.  In 
this regard, the Board notes that the December 1998 x-ray 
study of the veteran's left wrist revealed degenerative 
changes at the level of the radial carpal joint and at the 
level of the distal ulnar joint.  In effect, there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  See 38 C.F.R. Part 4, § 4.71a, 
Diagnostic Code 5003.  Further, the Board notes that the 
veteran consistently reported flare-ups associated with 
winter and cold and damp weather.  In effect, then, the 
record reflects that the veteran experiences occasional 
incapacitating exacerbations.  Id.  As such, given the x-ray 
evidence of record and the veteran's reports of flare-ups, 
the criteria required for a 20 percent evaluation under 
Diagnostic Code 5003 have been met.

The Board stresses that a 20 percent evaluation is the 
maximum provided for under Diagnostic Code 5003, in the 
absence of limitation of motion.  Id.  The Board also 
stresses that absent clinical evidence showing ankylosis of 
the wrist or some form of radial impairment, such as nonunion 
or malunion, other diagnostic codes are not for application 
in this instance.  See 38 C.F.R. Part 4, § 4.71a, Diagnostic 
Codes 5210, 5212, 5214 (1999).

With respect to evaluation of the veteran's pleurisy, the 
Board must initially address the schedular criteria more 
favorable to the veteran in this instance.  See Karnas v. 
Derwinski, supra.  Here, the Board finds that the schedular 
criteria in effect prior to October 7, 1996, is most 
favorable to the veteran.  Indeed, the Board finds the 
schedular criteria in effect prior to October 7, 1996, to be 
the only schedular criteria applicable in this instance.  
Specifically, the Board cannot ignore the clinical evidence 
of record (the October 1997 VA general medical examination 
and the January 1999 VA medical opinion) that indicates that 
the veteran's chronic obstructive pulmonary disease results 
from the veteran's long history of smoking and asbestos 
exposure and not from his service-connected pleurisy.  As 
such, the veteran's pulmonary function tests, which measure 
total lung capacity and detect any ventilatory defect, are 
not for consideration in evaluation of the veteran's level of 
disability due to his pleurisy, as they reflect a slightly 
reduced lung capacity and mild obstructive ventilatory defect 
due to the veteran's chronic obstructive pulmonary disease 
and not his pleurisy.  Given that Diagnostic Code 6845, the 
current criteria for evaluating chronic pleural effusion or 
fibrosis, only provides for rating the effects of restrictive 
lung disease, its application is not appropriate in this 
instance.  As just noted, the clinical evidence of record 
attributes the veteran's chronic obstructive pulmonary 
disease to his long history of smoking and to asbestos 
exposure, not his service-connected pleurisy.

Alternatively, Diagnostic Code 6810, the criteria in effect 
prior to October 7, 1996, for evaluating serofibrinous 
pleurisy, specifically stated that chronic pleurisy, fibrous, 
following lobar pneumonia and other acute diseases of the 
lungs or pleural cavity, without empyema, was not considered 
a disabling condition, except where there was diaphragmatic 
pleurisy, pain in the chest, obliteration of costophrenic 
angles, or tenting of diaphragm.  In this regard, the Board 
stresses the January 1999 VA medical opinion that indicated 
that the veteran's current complaints of pain in the right 
side of the chest upon deep breaths or when coughing or when 
the weather changed and became cold and damp were related to 
his pleurisy.  As such, there is credible evidence of pain in 
the chest, and given the provisions of Diagnostic Code 6810, 
a 10 percent evaluation is warranted for the veteran's 
pleurisy.  See 38 C.F.R. Part 4, § 4.97, Diagnostic Code 6810 
(prior to October 7, 1996).

In reaching this determination, the Board does not 
distinguish between the veteran's complaints as to his 
pleurisy before and after the effective date of the change in 
the schedular criteria, October 7, 1996.  Rather, the Board 
finds the veteran's complaints as to his pleurisy consistent 
throughout this appellate process, and to reiterate, the 
Board does not find Diagnostic Code 6845 for application in 
this instance.  Accordingly, then, the Board finds that the 
veteran's pleurisy warrants a 10 percent disability rating 
both prior to September 25, 1996 (from the date of claim for 
increase) and after September 25, 1996.

As to the current evaluation of the veteran's pleurisy, the 
Board stresses that Diagnostic Code 6810 provides for only 
one evaluation, 10 percent.  Id.  The Board also stresses its 
determination that application of Diagnostic Code 6845 is 
inappropriate in this instance, given the current clinical 
evidence of record.  Admittedly, Diagnostic Code 6845 
provides for evaluations in excess of 10 percent, but the 
record indicates that the veteran's reduced lung capacity and 
mild obstructive ventilatory defect are caused by a 
nonservice-connected disorder.  In effect, application of 
Diagnostic Code 6845 would result in evaluation of the 
veteran's current level of disability caused by a nonservice-
connected disorder.  That is not the purpose of the rating 
schedule.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board notes that the veteran was put on notice as to the 
evidence required to both evaluate and increase his claim as 
to these issues in the May 1999 supplemental statement of the 
case, as he was provided with the applicable schedular 
criteria, including the criteria in effect prior to and on 
October 7, 1996, as to evaluation of pleurisy.  


ORDER

Entitlement to service connection for residuals of a head 
injury is denied.

Entitlement to service connection for a stomach disorder, 
claimed as an ulcerated stomach and as gastritis, is denied.

Entitlement to a compensable evaluation for hepatitis is 
denied.

A 20 percent disability rating is granted for the veteran's 
residuals of a fractured left radius styloid, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.

A 10 percent disability rating is granted for the veteran's 
pleurisy prior to September 25, 1996, subject to the 
applicable provisions pertinent to the disbursement of 
monetary funds.

An evaluation in excess of 10 percent for the veteran's 
pleurisy is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 

